Filed 3/10/21 P. v. Loza CA4/2



                           NOT TO BE PUBLISHED IN OFFICIAL REPORTS
               California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not
certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for
                                 publication or ordered published for purposes of rule 8.1115.


                IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                        FOURTH APPELLATE DISTRICT

                                                      DIVISION TWO



 THE PEOPLE,

          Plaintiff and Respondent,                                       E075804

 v.                                                                       (Super.Ct.No. FSB1305304)

 TOMMY RAY LOZA,                                                          OPINION

          Defendant and Appellant.



         APPEAL from the Superior Court of San Bernardino County. Steve C. Malone,

Judge. Affirmed.

         Matthew A. Siroka, under appointment by the Court of Appeal, for Defendant and

Appellant.

         No appearance for Plaintiff and Respondent.




                                                             1
       Defendant and appellant, Tommy Ray Loza, filed a petition for resentencing

pursuant to Penal Code section 1170.95,1 which the court denied. After defense counsel

filed a notice of appeal, this court appointed counsel to represent defendant.

       Counsel has filed a brief under the authority of People v. Wende (1979) 25 Cal.3d

436 and Anders v. California (1967) 386 U.S. 738, setting forth a statement of the case

and identifying two potentially arguable issues: whether section 1170.95 relief is

available to defendants convicted of voluntary manslaughter and whether section 1170.95

relief is available to defendants charged with murder under the provocative act doctrine.

We affirm.

                   I. FACTUAL AND PROCEDURAL BACKGROUND

       The People charged defendant by first amended felony information with attempted

premediated murder (§§ 664, 187, subd. (a), count 1), murder (§ 187, subd. (a), count 2),

first degree residential robbery (§ 211, count 3), two counts of assault with a firearm

(§ 245, subd. (a)(2), counts 4 & 5), dissuading a witness by force or threat, a serious

felony (§§ 136.1, subd. (c)(1), 1192.7, subd. (c)(37), 186.22, subd. (b)(4)(C), count 6),

and shooting at an inhabited dwelling (§ 246, count 7). In addition, the People alleged

defendant had personally discharged a firearm causing great bodily injury in his

commission of the offenses in counts 2, 3, and 7 (§ 12022.53, subd. (d)); had personally

discharged a firearm in his commission of the offenses in counts 2, 3, and 7 (§ 12022.53,

subd. (c)); had personally used a firearm in his commission of the offenses in counts 2, 3,



       1   All further statutory references are to the Penal Code.
                                              2
4, 5, and 7 (§§ 12022.53, subd. (b), 12022.5, subds. (a), (d)); and had committed the

offenses in counts 2, 3, 4, 5, and 7 in for the benefit of a criminal street gang (§ 186.22,

subd. (b)(1)(C)). It was further charged that a principal had personally discharged a

firearm proximately causing great bodily injury in the commission of the offenses in

counts 2, 3, and 7 (§ 12022.53, subds. (d), (e)(1)); had personally discharged a firearm in

the commission of the offenses in counts 2, 3, and 7 (§ 12022.53, subds. (c), (e)(1)); and

had personally used a firearm in the commission of the offenses in counts 2, 3, and 7

(§ 12022.53, subds. (b), (e)(1)). Additionally, it was alleged that defendant had suffered

a serious or violent felony prior (§§ 1170.12, subds. (a)-(d), 667, subd. (b)-(i)) and had

suffered a serious felony prior (§ 667, subd. (a)(1)).

       On March 17, 2017, pursuant to a negotiated disposition, defendant pled guilty to

added counts of voluntary manslaughter (§ 192, subd. (a), count 8) and active

participation in a criminal street gang (§ 186.22, subd. (a), count 9). Defendant

additionally admitted he had suffered a prior strike conviction. (§§ 1170.12, subds. (a)-

(d), 667, subd. (a)(1).) In return, on the People’s motion, the court dismissed the

remaining counts and allegations. Pursuant to the plea agreement, the court sentenced

defendant to 22 years of imprisonment.

       On March 1, 2019, defendant filed a petition for resentencing pursuant to

section 1170.95. The People filed opposition.

       At the hearing on the petition on August 13, 2020, the People argued that

defendant “cannot avail himself on the face of Penal Code section 1170.95 since that

specifically deals with felony murder which was not the theory that we used in this case

                                              3
and/or a natural and probable consequences theory. So he cannot avail himself.” The

court found that defendant was “not eligible for relief as required pursuant to

section 1170.95 on the grounds that his conviction is not covered under Penal Code

section 1170.95 for the reason that it was a provocative act theory of murder.” The court

denied the petition.

                                    II. DISCUSSION

       We offered defendant an opportunity to file a personal supplemental brief, which

he has not done. We recognize that one panel of this court recently held that in

uncontested appeals from postjudgment orders, there is no reason to conduct a Wende

review of the record, and such appeals should be dismissed by order. (People v. Scott

(2020) 58 Cal.App.5th 1127, 1131-1132 (but see dis. opn. of Miller, J.); accord People v.

Cole (2020) 52 Cal.App.5th 1023, 1028, review granted Oct. 14, 2020, S264278

[“Wende’s constitutional underpinnings do not apply to appeals from the denial of

postconviction relief.”].) We respectfully disagree.

       We agree with another panel of this court, which recently held that in uncontested

appeals from the denial of a section 1170.95 petition, “we can and should independently

review the record on appeal in the interests of justice.” (People v. Gallo (2020)

57 Cal.App.5th 594, 599 (but see dis. opn. of Menetrez, J.); accord People v. Flores

(2020) 54 Cal.App.5th 266, 269 [“[W]hen an appointed counsel files a Wende brief in an

appeal from a summary denial of a section 1170.95 petition, a Court of Appeal is not

required to independently review the entire record, but the court can and should do so in

the interests of justice.”]; see People v. Allison (2020) 55 Cal.App.5th 449, 456 [“[W]e

                                             4
have the discretion to review the record in the interests of justice.”].) This procedure

provides defendants an added layer of due process while consuming comparatively little

in judicial resources. Pursuant to the mandate of People v. Kelly (2006) 40 Cal.4th 106,

we have independently reviewed the record for potential error and find no arguable

issues.

                                      III. DISPOSITION

          The judgment is affirmed.

          NOT TO BE PUBLISHED IN OFFICIAL REPORTS



                                                                McKINSTER
                                                                                 Acting P. J.
We concur:



MILLER
                            J.



FIELDS
                            J.




                                             5